           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 1 of 13



UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEWYORK
                                                   -X
DEMOSPARNEROS,

               Plaintiff7Counterclaim Defendant,
                                                                   l:18-cv-07834(JGK)
                      - against -

BARNES& NOBLE,INC.,

               Defendairt/CountCTclaim Plaintiff
                                              --X




                  MEMORANDUMOF LAWIN SUPPORTOFPLAINTIFF'S
           MOTION FOR ADVANCEMENT OF ATTORNEYS' FEES AND EXPENSES




                                                        VLADECK,RASKIN& CLARK,P.C.
                                                        Attorneys for Plaintiff
                                                        565 Fifth Avenue, 9th Floor
                                                        NewYork, NewYork 10017
                                                        (212) 403-7300




Of counsel:
       Debra L. Raskin
       Anne L. dark




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 2 of 13




                                                    TABLE OF CONTENTS


PRELIMINARYSTATEMENT,                                                                                                                        1


FACTUALAND PROCEDURALBACKGROUND..                                                                                                            1


ARGUMENT.                                                                                                                                   .3

           I.         PLAINTIFF IS ENTITLED TO ADVANCEMENT ............................................. 3

                      A.         Plaintiffs Contract and New York Law Require Advancement................. 3

                      B.         Advancement is Consistent with Defendant's
                                 By-Laws and Delaware Law....................................................................... 5

           II.        PROPOSED METHODOLOGY............................................................................ 6

CONCLUSION..............................................................................................................................^




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 3 of 13




                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

Cases

Dannenberg v. Fitracks, Inc.,
     58 A. 3d 991 (Del. Ch. 2012)......................................................................................................8

HappyKids, Inc. v. Glasgow,
     No. 01 Civ. 6434 (GEL), 2002 WL 72937 (S. D.N. Y. Jan. 17, 2002) ............................... 4, 5, 8

Hollev v. Nirpo Diagnostics. Inc.,
     No. 1679-VCP, 2015 WL 4880418 (Del. Ch. Aug. 14, 2015) ..................................................7

O'Brienv. lAC/Interactive Corp.,
     No. 3892-VCP, 2010 WL 3385798 (Del. Ch. Aug. 27, 2010), affd, 26 A. 3d
     174 (Del. 2011) ..........................................................................................................................8

Pantonev. Milso Indus. Corp.,
     100 A. 3d 1023 (Del. Ch. 2014)..................................................................................................6

Radiancv, Inc. v. Azar,
     No. 1547-N, 2006 WL 4762868 (Del. Ch. Jan. 23, 2006).........................................................8

Schepisi v. Roberts,
     Nos. 650344/08, 11538/08, 2012 WL 10007766 (N. Y. Sup. Ct. May 2, 2012),
     affd. 977 N.Y. S.2d 1 (1st Dep't 2013) .....................................................................................7

Segua Corp. v. Gelmin,
     828 F. Supp. 203 (S. D.N. Y. 1993) ............................................................................................5

Statutes

DelawareGeneral Corporation Law § 145 .................................................................................. 2, 6

N.Y. Bus. Corp. Law § 721 et. seq........................................................................................                 passim




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 4 of 13




                                  PRELIMINARY STATEMENT

                 Plaintiff/counterclaim defendant Demos Pameros ("plaintiff or "Pameros")

respectfully submits this memorandum of law in support of his Motion for Advancement of

Attorneys' Fees and Expenses. Defendant/coimterclaim plaintiff Bames & Noble, Inc.

("defendant" or "B&N") filed Defendant's Answer to Amended Complaint with Counterclaims

("Counterclaims") on October30, 2018. (DeclarationofDemos Pameros ("PamerosDecl."), Ex.

D) Defendantasserted three counterclaims based on allegations that Pameros sexuallyharassed

an employee, was abusive toward members of the executive team, and deliberately sabotaged a

potential saleto anentity defendantrefersto asPotentialAcquirerbecauseofhis ownself-interest.

Pameros denies the allegations, thereby raising genuine issues of fact and law. Thus, under his

employment contract and applicable state law, he is entitled to advancement ofhis attorneys' fees

and costs incurred in defending against them.

                       FACTUALANDPROCEDURALBACKGROUND

                B&N and Pameros entered into a contract dated November 17, 2016, under which

he was employed as Chief Operating Officer, reporting to Chair and founder Leonard Riggio

("Riggio"). (Pameros Decl., Ex. A) Pameros was promoted to CEO, pursuant to an amendment

to his employment contractdatedApril 27, 2017, andreportedto theBoardofDirectors. (Pameros

Decl., Ex. B)

                The November 17, 2016 contract provides:

                You shall be indemnifiedby the Company, as an officer of the Company
                and its affiliates, againstall actions, suits, claims, legal proceeding andthe
                like to the fullest extent permitted by law, including advancement of
                expenses, partial indemnification, indenmification following the
                termination of this Agreement, indemnification of your estate and similar
                matters. Forpurposesofthis Agreement, suchindemnificationshall extend
                to, to the fullest extent permitted by law, legal fees, costs, expenses,


990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 5 of 13



                judgments, settlements, claim resolution payments, arbitration fees,
                arbitrator fees, mediation fees, negotiation fees and hold harmless
                 obligations.

(Pameros Dec!., Ex. A, Section 5) The contract also states that it shall be:

                constmed(both asto validity andperformance) andenforcedin accordance
                with and governed by the laws of the State of New York applicable to
                agreements made andto be performed wholly withinthe State ofNewYork,
                without giving effect to any choice of law or conflict of law provision or
                mle (whetherofthe StateofNewYork or anyotherjurisdiction) thatwould
                cause the application of the laws of anyjurisdiction other than the State of
                New York.

fld.. Section 6. 7) Both of these provisions were incorporated by reference in the April 27, 2017

contract. (Pameros Dec!., Ex. B)

                B&N's Amended and Restated By-Laws ("By-Laws") also provide for

indemnificationofofficers anddirectors "to thefullest extent authorizedby theDelawareGeneral

Corporation Law, " regardless of the capacity in which the person is being sued.                Such

indemnification includes the right to advancement of attorneys' fees and expenses. (Pameros

Dec!., Ex. C, Article X, Sections 1, 2) The right to indemnification and advancement under the

By-Laws is not exclusive of any other right, including entitlements pursuant to agreement or

statute. (Id., Article X, Section 4) In any proceeding to enforce the right to advancement, B&N

hastheburdenofproof. Hd., Section3)

                On October30, 2018, B&N filed three counterclaims againstPameros: (1) breach

ofthe duties of loyalty and good faith; (2) a claim that plaintiff was a faithless servant due to the

breachofhis duties ofloyalty and good faith; and (3) for a declaratoryjudgmentthat it had cause

to fire plaintiff, whichjustified the cancelation of his equity. Plaintiff filed a motion to dismiss

the second counterclaim on December 21, 2018. Pameros has denied, under oath, that he sexually

harassed or mistreated any employees, including the Executive Assistant and Chief Financial

OfficerAlien Lindstrom, and deniedthat he sabotagedor attempted to sabotagethe sale ofB&N


990698vl
         Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 6 of 13



 to the Potential Acquirer. (Pameros Decl. ^6-19) The first and second counterclaims are based

 upon the allegations aboutPameros'sconductwiththe Potential Acquirer.

                 By letter dated November 12, 2018, plaintiff, through his counsel, made a demand

 upon defendant, through its counsel, for advancement of attorneys' fees and costs incurred in

 defending the counterclaims, pursuant to plaintiffs contract. (Declaration of Amie L. Clark

 ("Clark Decl. "), Ex. A) At a conference on November 29, 2018, the Court set the deadline for

 plaintiff to answer or move to dismiss the counterclaims as December 21, 2018, and granted

 permission for plaintiff to include a motion for advancement on the same date if the parties could

 not resolve the matter. By letter dated December 14, 2018, plaintiffs counsel wrote to the Court

 on behalfofboth parties to request additional time for the parties to discuss advancement before

 the filing of a motion, proposing January 18, 2019. (Dkt. No. 34) On December 17, 2018, the

 Court granted the parties' request. (Dkt. No. 35) The parties tried, unsuccessfully, to reach an

 agreement on advancement, (dark Decl. ^ 3)

                                            ARGUMENT

I.       PLAINTIFFIS ENTITLEDTO ADVANCEMENT

     A. Plaintiffs Contract and New York Law Require Advancement

                 Under his employment contracts, Pameros is entitled to advancement of his

 attorneys' fees and expenses to the fullest extent permitted byNewYork law. (Pameros Decl., Ex.

 A at Sections 5, 6. 7, Ex. B) New York law on indemnificationof officers and directors is very

 broad. In relevant part, the statute:

                 .       Is not exclusive to rights of officers, directors, or other corporate

         personnel to indemnification by agreement, by-law, or corporate resolution, unless

         there is a final judgment that the person committed acts in "bad faith" or due to

         "active and deliberate dishonesty and were material to the cause of action" or


 990698vl                                     3
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 7 of 13



           resultedin a financialgainor profit to whichhewasnot legally entitled. N.Y. Bus.

           Corp. Law §721.

                          Permits a corporationto indemnifypersons made a party to actions

           brought by the corporation. N.Y. Bus. Corp. Law § 722(c).

                          Directs that where a corporation has failed to provide

           indemnification, it shall be granted by a court to the extent authorizedby Section

           722. N.Y. Bus. Corp. Law §724(a).

                  .       Allows courts to award "reasonable expenses, including attorneys'

           fees, during the pendency ofthe ligation as are necessaryin connection with [the

           indemnitee's] defensetherein, if the court shall find that the defendanthas by his

           pleadings or during the course ofthe litigation raised genuine issues offact or law "

           N.Y. Bus. Corp. Law §724(c).

                          Prohibits advancement where it would be inconsistent with the law

           of the jurisdiction of incorporation of a foreign corporation or with a by-law or

           corporate resolution that was in effect at the time ofaccmal ofthe alleged cause of

           action. N.Y. Bus. Corp. Law §725(b).

                  "Courts have utilized §724(c) to direct the advance payment of fees where

indemnification was provided for by a corporate by-law or contract ... as well as when no

corporate indemnification agreement existed. " Happy Kids, Inc. v. Glasgow, No. 01 Civ. 6434

(GEL), 2002 WL 72937, at *1 (S.D.N.Y. Jan. 17, 2002) (citations omitted); see Levy v. Youne




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 8 of 13



Adult hist.. Inc. ; No. 13-CV-02861 (JPO)(SN), 2015 WL 5333536 (S. D.N.Y. Sept. 14, 2015)1;

SeauaCorp. v. Gelmin, 828 F. Supp. 203, 205-07 (S.D.N.Y. 1993). NewYork law allows courts

to order advancement of reasonable litigation expenses to officers and directors "to the extent

consistent with both the statute" and the indemnificationagreement, if the officer or director "by

his pleadings, has raised genuine issues of fact or law. "2 Happy Kids, 2002 WL 72937, at *2.

Courts applying New York law have awarded advancement for officers and directors to defend

against claims brought by the corporation itself. LL at *3; Levy, 2015 WL 5333536, at *5;Sequa,

828 F. Supp. at 207.

                 Pameros's contracts with B&N are as broad as the agreement in Happy Kids, that

requires indemnification and advancement "to the fullest extent permitted by law. " (Pameros

Decl., ExhibitsA, B) As NewYork lawpermits advancementfor claimsbetweenthe parties and

Pameroshasdeniedtheaccusationsagainsthiminthecounterclaims,heis entitledto advancement

under Section 724(c).

       B. Advancement is Consistent with Defendant's By-Laws and Delaware Law

                 NewYork law prohibits advancement only if it would conflict with the law ofthe

jurisdiction where a foreign company is incorporated or a by-law or corporate resolution. N.Y.

Bus. Corp. Law§ 725(b). The B&NBy-Lawsmandateindemnification-includingadvancement

of attorneys' fees and expenses-for any person made a party "by reason of the fact" that he was


' Levy was decided under New York's Not-For-Profit Corporation Law, which is "widely

considered to be analogous" to the Business Corporation Law. Levy, 2015 WL 5333536, at *2

n.5.

2 Courts have found genuine issues raised either by the answer to the claims or by affidavit, as in

this case. SeeLevy. 2015 WL5333536, at *3; Seaua, 828 F. Supp. at 206.



990698vl
             Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 9 of 13



      an officer or director ofB&N, regardless ofwhether the proceeding is brought against the person

  in his official company, "to the fullest extent authorized by the Delaware General Corporation

  Law. " (Pameros Decl., Ex. C, Article X, Sections 1, 2) Delaware law permits indemnification of

  officers, directors, and employees, including for claims brought by the corporation. 8 Del. C.

      §145(b). Delaware law also permits advancement. 8 Del. C. §145(e). The Delaware Chancery

  Court has held, "[w]hen a corporation agrees to make mandatory the permissive authority to

  provide advancement and indemnification conferred by Sections 145(a), (b), and (e) ofthe General

  Corporation Law, the corporation confers a contractual fee-shifting right on the covered person."

  Pantone v. Milso Indus. Corp., 100 A.3d 1023, 1039 (Del. Ch. 2014) (quotations and citations

  omitted). The By-Laws and Delaware law are thus both fully consistent with B&N advancing

  Pamerosthe cost ofdefendingthe counterclaims.

II.          PROPOSED METHODOLOGY

                    Plaintiff is seeking attorneys' fees and costs already expended and those he will

  expend in the future defending against the counterclaims. See Levy, 2015 WL 5333536, at *5.

  Plaintiffhasnot submitteddocumentationor detailsoftheattorneys' fees andcoststo datebecause

  he requests a mling from the court on apportionment which would clarify what documentation

  would be required. He therefore proposes that the detail be submitted after this Court's mling.

                    Plaintiff is not asserting a claim for advancement for his affirmative claims. There

  are some issues that are clearly relevant to the affirmative claims and others to the counterclaims.

  For example, lawyer time and expenses that pre-date the filing of the counterclaims or relate to

  plaintiffs damages do not fall within plaintiffs advancement rights. Time and expenses for




  990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 10 of 13



plaintiffs motion to dismiss the counterclaims, for this motion, 3 and with respect to defendant's

damages, are all fully compensable. Plaintiffcan exclude the time and expenses for the former

activities and submit for advancement those for the latter.

                 Plaintiffs affirmative claims and the counterclaims will involve work primarily

relating to issues relevant to both. The Delaware Chancery court hasheld that "in actions where

only certain claims are advanceable, the Court generally will not determine at the advancement

stage whether fee requests relate to covered claims or excluded claims, unless such discerning

review can be done realistically without significant burden on the Court. " Holley v. Nirpo

Diaenostics. Inc., No. 1679-VCP, 2015 WL 4880418, at *1 (Del. Ch. Aug. 14, 2015). If the

determination cannotbe done easily, the allocationwill be deferredto the indemnificationstage.

Id. "If fees cannot be apportioned with rough precision between advanceable claims and non-

advanceable claims, or the work was useful for both sets of claims, then the fees will be advanced

in whole." Id. This approachhas also been applied to counsel representing multiple defendants

andto separateproceedings. Id. at *1-2.

                 Fees that would have been incurred in defense of the covered action even if the

non-covered action had not been brought are fully advanceable. Id. at 2-3 (awarding former

corporate officer full fees where same conduct was at issue in two proceedings, only one of which

was eligible for advancement). See also Schepisi, 2012 WL 10007766, at *5 (holding that no




3 See Scheoisi v. Roberts, Nos. 650344/08, 11538/08, 2012 WL 10007766, at *5 (N.Y Sup. Ct.

May2, 2012), affd, 977N. Y. S.2d 1 (1st Dep't 2013).

 Although Delawarelawis not bindingonissuesunderNewYork's statute. NewYork courts find

Delawaredecisions to be instructive. Schenisi, 2012 WL 10007766, at *2.



990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 11 of 13



allocation was necessary when attorney represented two defendants, only one of whom was

entitled to advancement; also holding that where corporation's claims and individual's

counterclaims entailed the same factual and legal issues, the individual is entitled to advancement

for both his own claims and defense ofthe claims asserted against him); Daimenbere v. Fitracks.

Inc.. 58 A. 3d 991, 1000 (Del. Ch. 2012) (awarding full fees for work for multiple defendants that

wouldhavebeenthe sameif formerofficerwassoledefendant);Radiancv.Inc. v. Azar,No. 1547-

N, 2006 WL 4762868, at *4 (Del. Ch. Jan. 23, 2006) (holding that to the extent issues in former

officers' claims mirror issues in corporation's claims, those issues are subject to advancement).

                 Other courts have made a percentage adjustment when there are both affirmative

claims by the indemnitee and claims subject to advancement or indemnification. O'Brien v.

lAC/Interactive Corp., No. 3892-VCP, 2010 WL 3385798, at *13-15 (Del. Ch. Aug. 27, 2010)

(reducing fees by 10% for one proceeding and 20% for another), affd, 26 A. 3d 174 (Del. 2011);

see Happy Kids, 2002 WL 72937, at *4-5 (for fees not specifically attributable to the claim for

which defendant is entitled to advancement or the claim to whichhe is not, corporation ordered to

advance halfof costs). Plaintiffproposes, subject to adjustments at the conclusion ofthe case, that

the time and expenses on the overlapping issues be divided 50/50.

                 Plaintiff respectfully proposes that once the Court provides guidance, the parties be

granted a reasonable period of time to resolve the attorneys' fees and costs due to date and the

procedure for the future. If the parties are unable to agree within the designated time, plaintiff

would then submit support for attorneys' fees and costs to the Court.




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 12 of 13



                                         CONCLUSION

                  For these reasons, plaintiffs motion for advancement of legal fees and costs

(including those already incurred) should be granted.

Dated: New York, NewYork
           January 18, 2019


                                                    VLADECK,RASKIN& CLARK,P C.

                                             By:        /s Anne L. dark
                                                    Debra L. Raskin
                                                    Anne L. dark
                                                    Attorneys for Plaintiff
                                                    565 Fifth Avenue, 9th Floor
                                                    NewYork, NewYork 10017
                                                    (212) 403-7300




990698vl
           Case 1:18-cv-07834-JGK Document 42 Filed 01/18/19 Page 13 of 13



                                CERTIFICATE OF COMPLIANCE

                 Anne L. dark, a member ofVladeck, Raskin & Clark, P. C., attorneys for plaintiff,

hereby certifies that the foregoing brief complies with all applicable formatting mles, including

the Individual Practices ofJudge John G. Koeltl. The total number ofwords in the foregoing brief,

basedupon the word count ofthe word-processing system usedto prepare the brief, is 2,398.

Dated:        New York, NewYork
              January18, 2019

                                                 VLADECK, RASKIN & CLARK, P. C.

                                          By:           s/ Anne L. dark
                                                 Debra L. Raskin
                                                 Anne L. Clark
                                                 Attorneys for thePlaintiff
                                                 565 Fifth Avenue, 9th Floor
                                                 NewYork, NewYork 10017
                                                 (212) 403-7300




990698vl                                           10
